Title: To Thomas Jefferson from Delamotte, 9 March 1793
From: Delamotte
To: Jefferson, Thomas


Havre, 9 Mch. 1793. No French ship was available to carry the above letter until now. The king, condemned to death, was executed on 21 Jan. France is at war with all the powers except the United States, Portugal, Sweden, and Denmark. The government has just opened trade with all the French colonies solely to the flag of the United States, whose ships may go between them and France directly without paying more duties than French ships. If the enclosed letter to the ministry was responsible for the decree, he is glad to have contributed. It is important that TJ spread this news as soon as possible to the entire Continent, and he will try to delay sending this letter until he can attach the decree. Tobacco and rice are now at 80 and 70 livres tournois, respectively, and the exchange rate with London is at 15 ⅛.
